Citation Nr: 0808404	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  99-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected intervertebral disc syndrome of the 
lumbar spine (low back disability).  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the RO.  

In a March 2006 decision, the Board increased the initial 
evaluation for the service-connected intervertebral disc 
syndrome of the lumbar spine from 20 to 40 percent.  The 
veteran appealed this decision, insofar as an even higher 
evaluation had not been assigned, to the United States Court 
of Appeals for Veterans Claims (Court).  

In April 2007, the veteran's attorney and VA entered into a 
Joint Motion for remand.  This Motion was granted in a May 
2007 Court Order, and the case was returned to the Board.  

In July 2007, this matter was remanded by the Board for 
additional development and adjudication.  

The issue of an increased rating, on an extraschedular basis, 
for intervertebral disc syndrome of the lumbar spine is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

The service-connected low back disability is not shown to 
have been productive of pronounced disablement manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain, or 
unfavorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire spine, or incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 40 percent for the service-connected intervertebral 
disc syndrome of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5292, 5293 
(2002), Diagnostic Code 5293 (2003), Diagnostic Codes 5237, 
5243 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in December 2003 and August 2007, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claim, including notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was also generally invited to send information or 
evidence to VA that may support his claim, was advised of the 
basic law and regulations governing his claim, the basis for 
the decisions regarding his claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increase rating claims, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for an initial higher disability rating 
for his low back disability; and under the circumstances, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical and treatment records, VA examinations, the 
veteran's testimony before the RO and before the Board, and 
statements submitted by the veteran and his representative in 
support of the claim.  The Board also notes that this matter 
has been remanded on more than one occasion for additional 
development, to include addition examination.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2007); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Here, the veteran's low back disability is currently 
evaluated as 40 percent disabling under Diagnostic Code 5243.  
Accordingly, the Board will quickly outline the relevant 
criteria.  

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  

A 40 percent rating under this code requires that the 
disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A 40 percent evaluation 
requires severe limitation of motion.  

Finally, the veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; a 40 
percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief.  

A 60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  

Under these rating criteria (renumbered as Diagnostic Code 
5243 after September 2003) the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
made either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  

If there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  These later revisions provide a general new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243.  

Under these new regulations, intervertebral disc syndrome, 
renumbered as Diagnostic Code 5243, may be evaluated under 
this new general rating formula after September 2003 or under 
the rating criteria for incapacitating episodes made 
effective on September 23, 2002, as set forth hereinabove.  

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

The medical evidence in this case, related to the service-
connected low back disability, consists of post service 
treatment records and VA examinations conducted in April 2004 
and October 2007.  

The April 2004 VA examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and noted the veteran's medical history for the 
record.  

The veteran reported having pain in the lower back with 
exacerbating episodes once or twice a week.  The veteran also 
reported bilateral lower extremity pain.  He indicated that 
walking, bending and any significant movement exacerbated his 
pain.  He reported to take medication for his condition.  

The veteran denied having weakness or numbness or mechanical 
back pain, but did indicate additional limitation of motion, 
incoordination and fatigability with excess use.  He had no 
numbness, weakness or bladder or bowel problems.  The veteran 
did not use any assistive devices, such as a cane, crutches 
or walker, although the veteran indicated using a brace every 
once in a while when the pain became severe.  

Upon examination, the veteran was noted to have range of 
motion with 60 degrees of forward flexion, 15 degrees of 
extension, right and left lateral bending of 15 degrees each, 
and right and left lateral rotation of 40 degrees.  He had 
5/5 lower extremity strength and normal sensation throughout.  

The veteran was noted to have a decreased range of motion and 
weakened movement, excess fatigability and incoordination 
with excess use of his back, but the examiner found it 
difficult to ascertain the degree of motion loss secondary to 
these factors, estimating that he would have approximately 
10-20 degrees of extra range of motion when he has not been 
using his back a significant amount.  

The VA examiner noted x-ray studies from August 2003 that 
revealed "[p]ronounced degenerative disc disease" at 
virtually all levels, most severely at L5-S1 where there was 
vacuum disc phenomenon.  Also, facet arthritis was most 
pronounced from L3 to S1.  The examiner diagnosed severe 
degenerative disc disease and noted that, while the veteran 
did not have neurological deficits, he did have significantly 
decreased range of motion and a component of fatigability and 
incoordination with excess use.  

The veteran was examined by VA again in October 2007.  The 
examiner indicated that his claims file had been reviewed in 
connection with the examination.  The veteran did not appear 
to be in any pain, and the examiner noted that he moved 
quickly and easily down the hallway and into the examining 
room.  

The veteran's medical history was noted and the veteran 
indicated that he was truck mechanic by trade and had 
recently lost his job secondary to his medical conditions, 
medical sick leave and his inability to lift or bend.  He was 
not able to squat down and recover; he had slept in a 
recliner for years.  

The veteran reported having chronic pain, stiffness and 
tightness in his back.  He also had flare-ups in pain that 
radiated into the lateral buttocks areas and down the 
posterior area of the thighs, posterior calves and legs.  The 
veteran was noted to take over-the-counter medication for his 
pain.  

The veteran denied weight loss, malaise, visual disturbances, 
numbness (except for middle low back area during pain), bowel 
or bladder complaints, or erectile dysfunction.  The veteran 
was able to walk unaided, but had a brace available for use.  
Squatting and bending were indicated to be very painful.  

Upon examination, the veteran was noted to have range of 
motion of forward flexion of 48 degrees, extension of 10 
degrees, left lateral flexion of 13 degrees, right lateral 
flexion of 18 degrees, left lateral rotation of 19 degrees, 
and right lateral rotation of 18 degrees.  The veteran was 
indicated to stop his motion due to pain.  The examiner 
stated that he had a full continuous six movement range of 
motion in his lumbar spins of 126 degrees out of a possible 
240 degrees.  

The veteran indicated further limitation of motion on flare-
up and simulated such motion for the examiner with 20 degrees 
forward flexion and 20 degrees extension.  The veteran also 
would have weakness, fatigue, lack of endurance and 
incoordination upon flare-ups.  After five repetitions of 
flexion/extension of the lumbar spine, flexion was measured 
at 32 degrees (a loss of 16 degrees), and extension was 15 
degrees (a gain of 5 degrees).  

The veteran complained of additional pain that he began to 
feel as tightness and mild incoordination.  The veteran 
denied having weakness, fatigue and lack of endurance.  On 
additional testing, he had mild spasms in both trapezoid 
muscles, and one or two trigger points were palpated.  There 
was no rhomboid minor or major muscle spasm indicated.  

There was slight increase in the paraspinal muscle spasms, 
bilaterally, but no trigger points were palpated.  The 
examiner indicated that significant muscle spasms required 
more than the veteran showed on examination.  There was 
tenderness upon palpation along the spineous processes and 
marked tenderness at L2-5.  Both sciatic nerves were tender 
to palpation at the mid buttocks area, bilaterally.  
Neurological testing was essentially normal.  

The examiner stated that there was no major muscle spasm 
noted, no significant guarding or localized tenderness, and 
he had fully preserved spinal contour and generally normal 
gait.  The examiner added that there was no evidence of 
radiculopathy or preferential loss of sensation or strength 
was noted.  Also the veteran did not report any 
incapacitating episodes.  

The X-ray studies revealed marked degenerative spondylosis of 
the lumbar spine and dextroscloliosis of the lumbar spine.  
The veteran was finally diagnosed with severe degenerative 
low back disease with marked degenerative disc disease and 
loss of intervertebral disk space secondary to degenerative 
disc disease in the lower half of the lumbar spine.  

Based on the foregoing, the Board concludes that an 
evaluation in excess of 40 percent for the service-connected 
low back disability is not warranted under any potentially 
applicable rating criteria.  

In order to warrant an evaluation above 40 percent, the 
veteran's condition must be considered pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain, or 
productive of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, or 
productive of unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  

In this case, the medical evidence does not support a finding 
of pronounced disability with symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc.  Nor does the 
evidence show that the veteran had incapacitating episodes of 
at least six weeks during the past year or unfavorable 
ankylosis of the thoracolumbar spine.  

In this regard, the Board notes that the veteran was noted on 
examination to have some muscle spasm, but the October 2007 
examiner who thoroughly examined the veteran and his claims 
file specifically indicated that these were not significant.  

The veteran was also noted not to have any radiculopathy 
associated with his back disability or sciatic neuropathy.  
The Board also notes that the veteran and his representative 
requested that the Board discuss the August 2003 imaging 
report that noted "profound" degenerative disc disease.  

While this is the case, neither VA examiner, who examined the 
veteran and his medical records in connection with the claim, 
indicated that the veteran's back symptoms were pronounced in 
terms of the rating criteria.  The veteran's symptoms also 
were described as severe.  As noted hereinabove, there were 
also no findings or symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate to site 
of the diseased disc(s), as required for a higher schedular 
evaluation under the prior Diagnostic Code 5293.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran reported complaints of pain, 
weakness, fatigue and incoordination during flare-ups, as 
noted above, the examination reports indicate that the 
veteran's range of motion findings reflect the limitation 
caused by this pain.  

In addition, the October 2007 examiner indicated that on 
testing, after five repetitions of flexion/extension of the 
lumbar spine, flexion was measured at 32 degrees (a loss of 
16 degrees), and extension was 15 degrees (a gain of 5 
degrees).  

The veteran complained of additional pain and began to feel 
tightness and mild incoordination.  However, the veteran 
denied weakness, fatigue and lack of endurance.  The Board 
finds that the appropriate factors were noted by the examiner 
in recording the veteran's range of motion studies, and were 
contemplated in the examination results.  

Therefore, the Board holds that additional evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  See also 38 C.F.R. § 4.7.  



ORDER

An increased, initial schedular rating in excess of 40 
percent for the service-connected intervertebral disc 
syndrome of the lumbar spine is denied.  



REMAND

After a careful review of the claims folder, the Board finds 
that the extraschedular aspect of the veteran's claim must be 
remanded for further action.  

Here, the Board notes that the October 2007 examiner, who 
examined the veteran and his claims file in connection with 
his rather extensive report, indicated that the veteran was 
truck mechanic by trade and had recently lost his job 
secondary to his medical conditions, medical sick leave and 
his inability to lift or bend.  

The veteran was not able to squat down and recover and had 
slept in a recliner for years.  The examiner then noted that 
it was not difficult to understand how being a mechanic on 
trucks and not being able to squat down, bend over, or stand, 
was going to affect your ability to perform your job.  

In addition, the VA examiner indicated that the veteran was 
not able to do prolonged standing or sitting, or climbing 
greater than one flight of stairs, and also noted that trucks 
are large, requiring one to go up on platforms.  The examiner 
noted that attempting to get in and out of a semi-trailer 
truck involved climbing almost a fill ladder or flight of 
stairs to get into the top of the vehicle.  The veteran also 
reported that he could probably lift no more than 8-10 
pounds.  

Finally, the examiner stated that squatting caused the 
veteran a great deal of pain and inability to move about and 
that he could not maintain a position very long.  The 
examiner then noted that squatting was a major requirement 
for working on truck engines, working under trucks and in 
trucks.  The veteran could not participate in any prolonged 
standing.  Therefore, the examiner indicated that he could 
not stand and work on a truck engine.  

While the RO determined that the service-connected disability 
should not be submitted to the Director of the Compensation 
and Pension Service for extraschedular consideration because 
there were no exceptional factors or circumstances associated 
with the disability, in light of the aforementioned evidence 
and mindful of its duty to assist, the Board believes 
consideration of a extraschedular evaluation by the Director 
of the Compensation and Pension Service is warranted.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should refer this matter to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for consideration of whether "an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the 
service-connected disabilities," is 
necessary and provide detailed reasons 
and bases in support of that decision.  
38 C.F.R. § 3.321(b)(1).  

2.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case that 
addresses the issues of entitlement to an 
extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1), 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


